

113 S1921 IS: Taxpayer Transparency Act of 2013
U.S. Senate
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1921IN THE SENATE OF THE UNITED STATESJanuary 14, 2014Mr. Blunt (for himself, Mr. Coburn, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require a Federal agency to include language in certain educational and advertising materials indicating that such materials are produced and disseminated at taxpayer expense.1.Short titleThis Act may be cited as the Taxpayer Transparency Act of 2013.2.Requirements for Printed Materials and Advertisements by Federal Agencies(a)Identification of funding sourcesEach communication funded by a Federal agency for advertising or educational purposes shall clearly state—(1)in the case of a printed communication, including mass mailings, signs, and billboards, that the communication is printed and published at taxpayer expense; and(2)in the case of a communication transmitted through radio, television, the Internet, or any means other than the means referred to in paragraph (1), that the communication is produced and disseminated at taxpayer expense.(b)Additional requirements(1)Printed communicationAny printed communication described under subsection (a)(1) shall—(A)be of sufficient type size to be clearly readable by the recipient of the communication;(B)be contained in a printed box set apart from the other contents of the communication; and(C)be printed with a reasonable degree of color contrast between the background and the printed statement.(2)Radio, television, and Internet communication(A)Audio communicationAny audio communication described under subsection (a)(2) shall include an audio statement in a clearly spoken manner indicating that the communication is produced and disseminated at taxpayer expense.(B)Video communicationAny video communication described under subsection (a)(2) shall include a statement indicating that the communication is produced and disseminated at taxpayer expense. Such statement—(i)shall be conveyed in a clearly spoken manner;(ii)shall be conveyed by a voice-over or screen view of the person making the statement; and(iii)shall also appear in writing at the end of the communication in a clearly readable manner with a reasonable degree of color contrast between the background and the printed statement, for a period of not less than 4 seconds.(C)E-mail communicationAny e-mail communication described under subsection (a)(2) shall—(i)be of sufficient type size to be clearly readable by the recipient of the communication;(ii)be set apart from the other contents of the communication; and(iii)be displayed with a reasonable degree of color contrast between the background and the printed statement.(c)ExceptionsSubsections (a) and (b) do not apply to—(1)information in or relating to a solicitation for—(A)offers for a Federal contract; or(B)applications or submissions of a bid or proposal for a Federal grant or other means of funding under a Federal program; and(2)advertisements for employment opportunities, not including advertising materials developed for use for recruitment and retention of personnel for the Armed Forces.(d)DefinitionsIn this Act:(1)Federal agencyThe term Federal agency has the meaning given the term Executive agency in section 133 of title 41, United States Code.(2)Mass mailingThe term mass mailing—(A)means any mailing or distribution of 499 or more newsletters, pamphlets, or other printed matter with substantially identical content, whether such matter is deposited singly or in bulk, or at the same time or different times; and(B)does not include any mailing—(i)in direct response to a communication from a person to whom the matter is mailed; or(ii)of a news release to the communications media.(e)Source of FundsThe funds used by a Federal agency to carry out this Act shall be derived from amounts made available to the agency for advertising or other communications regarding the programs and activities of the agency.